Title: From George Washington to James Clinton, 28 May 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor May 28th 1781
                        
                        Upon my return from Weathersfield the evening of the 26th I was favored with your two Letters of the 17th and
                            22nd Instant.
                        General St Clair had previously given some directions respecting the military Stores which were wanted at the
                            Northward. I have since referred the application to General Knox, who has made such farther arrangements for a supply, as
                            our present circumstances would permit.
                        In consequence of the determination to abandon Fort Schuyler, I have also thought it adviseable to send an
                            Engineer to have the superintendance & direction of the Fortifications which are to be erected, General Du Portail
                            has been requested to order one accordingly.
                        The Six Companies of Col. Van Schaicks Regiment, now at West Point, are put under marching Orders, that if
                            occasion should require they might be transported to Albany immediately. But I am very unwilling to suffer any Troops to
                            be removed from this quarter, unless there is a real necessity for it-- And indeed it would be useless to send them, unless
                            there is also a probability of their being supplied with Provisions.
                        Altho’ I am apprehensive the Enemy will attempt to make incursions on the frontier in the course of the
                            Campaign; the accounts as yet have been so vague and contradictory, that I know not what to believe respecting the present
                            strength, disposition, & designs, of the British and Savages in Canada. As soon, and as frequently as you can
                            obtain any intelligence that may be relied upon, I wish you to advise me of it—And also of every thing of moment, which
                            assertains to the Troops under your Command-- particularly of the state of your Supplies. I am Dear Sir Your Most Obedt
                            Hble Servt
                        
                            Go: Washington

                        
                    